Citation Nr: 1749855	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-10 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for status post right foot fracture with arthritis, right heal contusion (right foot disability).

2. Entitlement to an initial disability rating in excess of 10 percent for status post left foot fracture with arthritis, left heal contusion (left foot disability).

3. Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Marine Corps from November 1966 to May 1967.

The issues on the title page arrive before the Board of Veterans' Appeals (Board) on appeal of November 2008 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In April 2014, the Board remanded the case for further development.  Only the Veteran's claim to entitlement for a cervical spine disability received the requisite, substantial compliance after the Board 2014 remand; therefore, that is the only claim that is procedurally ready for Board analysis and resolution. See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).

In an August 2017 rating decision, the RO awarded the Veteran entitlement to total disability due to individual unemployability. 

The Veteran's entire claims file can be found in the Veterans Benefit Management System (VBMS) and Legacy Content Manager (LCM) databases.

The issues of entitlement to an initial disability rating in excess of 10 percent for right and left foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A cervical spine disability was not shown in service, and post-service findings for a cervical spine disability are not etiologically related to service or a service-connected disability.
CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I. VCAA Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In regards to the Veteran's claim for entitlement to service connection for a cervical spine disability, the Board notes that VA notified the Veteran, in correspondence dated September 2012, of the information and evidence needed to substantiate and complete his claim including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  Moreover, any undetected defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  

The Veteran was additionally afforded a VA examination in October 2012, with an addendum supplied in December 2012, in connection with the claim addressed herein.  The VA examiner considered the Veteran's lay assertions in reaching his conclusion.  The Board finds that these medical opinions are adequate to decide the claim on appeal.

The Veteran was offered the opportunity to appear and testify before a Veterans Law Judge (VLJ) via videoconference hearing.  In his August 2014 substantive appeal, the Veteran did not express a desire to offer testimony before the Board.  
Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of the Veteran's entitlement claim for a cervical spine disability.

II. Service Connection Laws and Regulations, Generally

In seeking VA disability compensation, the Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III. Analysis for Cervical Spine Disability Claim

That being the relevant law applicable to the Veteran's claim, the Board observes that the Veteran has applied for entitlement to service connection for a cervical spine disability.  Specifically, in June 2012, the Veteran informed VA that he wished to pursue neck disability that he believed was secondary to his bilateral foot disorders.  

Following a review of the Veteran's medical records, and the remainder of the claims file, the Board finds that the Veteran is not entitled to an award of service connection for a cervical spine disability.  First, the Board observes that the Veteran was diagnosed with cervical spine stenosis in 2010.  See October 2012 VA Examination.  Therefore, the Board finds the Veteran has satisfied the first element of service connection, the existence of a current cervical spine disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

As to the second element of a service connection claim, the Board finds the Veteran's service medical records are devoid of a report and/or notation of an injury to, or treatment for, a cervical spine injury of any kind.  During the physical for release from active duty, on April 25, 1967, the examiner noted the Veteran's spine and other musculoskeletal were "normal."  See Veteran's STRs.  At the conclusion of the separation examination, the Veteran certified that he notified the medical officer of all known physical illnesses  and injuries.  Id.  Since the Veteran has not supplied evidence, testimony, and/or written statements for an in-service incurrence of a cervical spine disorder, the Board will now consider service connection on a secondary basis.

In October 2012, a VA provider confirmed a 2010 diagnosis of cervical spine stenosis for the Veteran.  During this VA examination, the Veteran stated, " his cervical spine condition is no longer an issue for him and he is not claiming it for service connection."

In December 2012, the same VA provider submitted an addendum to his October report on the Veteran's cervical spine.  The provider answered in the negative for the following question: "Based upon review for the claim folder, including all records, is it as least as likely as not the Veteran's current condition is caused by or related to his service connected status right and left foot fracture with arthritis, right and left heel contusion?"  The VA provider noted that there was no cervical pathology to examine.  It was again noted that the Veteran denied neck issues and wished to withdraw his service connection claim.

In January 2103, the wife of the Veteran supplied a written statement that recapped a long history of back pain that required multiple surgical corrections.  She indicated that the Veteran's pain level was debilitating at times.  However, nowhere in the statement did she indicate that neck (cervical spine) was involved, affected or symptomatic.  
  
Review of the Veteran's medical records shows no report or opinion which establishes a correlation between the Veteran's service-connected feet disabilities and a cervical condition.  In fact, the only evidence supporting a theory of service connection has been the wife's lay statements about back pain.  The Board finds the Veteran's wife competent to report his current symptoms.  See Layno, 6 Vet. App. 465, 469.  However, the Board finds that the etiology of these symptoms, and their relationship to his active duty service, falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d 1372, 1377 n.4; see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  As such, while the Board finds the wife's lay reports to be credible, they are not probative to the issue of causation or entitlement to service connection.  As such, the Board affords the wife's lay statements regarding etiology of his current symptoms little probative weight.

The Board has thoroughly and carefully reviewed all the medical and lay evidence of record, but finds no probative evidence which warrants a finding of service-connection on a direct, secondary, or presumptive basis for the Veteran's cervical spine disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a cervical spine disability.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a cervical spine disability is denied.


REMAND

Pursuant to  38 C.F.R. § 19.31 (c), the AOJ is required to furnish a Supplemental Statement of the case (SSOC) if, pursuant to a remand by the Board, it develops the evidence.  Per the Board's April 2014 remand directives, the evidence was developed for the Veteran's  right and left foot disabilities; yet, the AOJ failed to issue a SSOC as directed in the prior Remand.  Another Board remand is necessary to correct the AOJ's procedural omission and ensure compliance with the prior Remand.

Accordingly, the case is REMANDED for the following action:

Readjudicate the right and left foot disability claims. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a SSOC, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


